DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 14, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2016/0067449 granted to Misener et al (hereinafter “Misener”). 
In reference to claim 1, Misener discloses a system for determining a location of a structure within a patient's vasculature, the system comprising: three or more pads adhered to the patient's torso in a predetermined pad pattern, each pad being capable of generating a pad electrical signal having predetermined signal characteristics [e.g. 0180]; a stylet having longitudinally spaced proximal and distal stylet ends, at least one stylet electrode being located proximate the distal stylet end, the stylet electrode being capable of receiving the pad electrical signals and responsively generating a stylet electrical signal [e.g. 0174]; and a signal processor operatively coupled for signal exchange with the stylet and to each of the pads, the operative coupling between the signal processor and the stylet being a selective electrical coupling, the signal processor being capable of comparing the stylet electrical signal and at least two pad electrical signals to triangulate a position of the stylet electrode relative to each of the pads and responsively produce a triangulated position, the triangulated position being indicative of a position of the stylet electrode within the patient's vasculature [e.g. 0216].
In reference to claim 2, Misener discloses wherein at least one pad senses electrical heart activity and responsively generates an electrocardiogram ("ECG") signal as the pad electrical signal [e.g. 0185].
In reference to claim 3, Misener discloses wherein at least one pad generates a signal waveform having a predetermined frequency [e.g. 0141].
In reference to claim 5, Misener discloses including a user-perceptible display device for communicating the position of the stylet electrode within the patient's vasculature [e.g. 0117].
In reference to claims 7 and 35, Misener discloses wherein the stylet includes a stylet body extending longitudinally between the proximal and distal stylet ends, at least one stylet electrode is a bipolar stylet electrode located on the stylet body proximate the distal stylet end, the bipolar stylet electrode being capable of generating a stylet bipolar electrical signal responsive to sensed electrical activity within the patient's body; at least one stylet electrode is a unipolar stylet electrode located on the stylet body, longitudinally interposed between the bipolar stylet electrode and the proximal stylet end, the unipolar stylet electrode being capable of generating a stylet unipolar electrical signal responsive to sensed electrical activity within the patient's body [e.g. 0020], and the stylet includes at least two controller contacts located on the stylet body proximate the proximal stylet end, each controller contact being in electrical connection with a selected one of the bipolar stylet electrode and the unipolar stylet electrode, the at least two controller contacts being capable of selective electrical connection with a signal processor for transmitting a respective stylet bipolar electrical signal and stylet unipolar electrical signal to the signal processor [e.g. 0222].
In reference to claim 14, Misener discloses wherein the sensed electrical activity is naturally occurring cardiac electrical activity and the stylet unipolar and bipolar electrical signals are electrocardiogram ("ECG") signals [e.g. 0185].
Allowable Subject Matter
Claims 10, 12, 15, 17-18, 38, 40, 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792